—Order, Supreme Court, Nassau County (M. Hallsted Christ, J.), entered December 20, 1991, which, inter alia, dismissed the action as against defendant-respondent on the ground of res judicata, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiff’s cause of action in contract and for tortious interference with same alleges the same transactions and occurrences he set forth in both the prior mortgage foreclosure and matrimonial actions, and that he cannot now seek a different result on a different theory (Schuylkill Fuel Corp. v Nieberg Realty Corp., 250 NY 304).
We have reviewed the parties’ remaining contentions, including cross-appellant’s request for sanctions, and find that they do not warrant modification of the order on appeal. Concur — Sullivan, J. P., Carro, Wallach, Kupferman and Ross, JJ.